I fully concur in the well-written and well-reasoned majority opinion with one exception concerning appellant's second assignment of error. Unlike the majority, I do not find trial counsel's failure to request a limiting instruction after appellant's prior convictions were admitted into evidence or to object to the incomplete limiting instruction regarding the underlying aggravated assault felony supporting the having weapons under disability charge could be considered sound trial strategy. However, I do concur with the majority appellant cannot demonstrate there exists a reasonable probability the outcome of the trial would have been different had trial counsel done so.